            Case 1:17-vv-01584-UNJ Document 49 Filed 01/19/21 Page 1 of 2




    In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                         Filed: December 15, 2020

*************************
MINNIE BULLOCK,                             *      No. 17-1584V
                                            *
                      Petitioner,           *      Special Master Sanders
v.                                          *
                                            *
SECRETARY OF HEALTH                         *      Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                         *      Influenza (“Flu”) Vaccine;
                                            *      Guillain-Barré Syndrome (“GBS”)
                      Respondent.           *
*************************
Gary S. Logsdon, Brownsville, KY, for Petitioner.
Colleen C. Hartley, U.S. Department of Justice, Washington, DC, for Respondent.

                                                  DISMISSAL1

       On October 23, 2017, Minnie Bullock (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”).
42 U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that she developed Guillain-Barré Syndrome
(“GBS”) as a result of the influenza (“flu”) vaccine she received on October 17, 2016. Pet. at 1,
ECF No. 1. The information in the record, however, does not show entitlement to an award under
the Program.

        On December 1, 2020, Petitioner filed an unopposed motion for a decision dismissing her
petition. See ECF No. 46. In her motion, Petitioner conceded that “[a]n investigation of the facts
and science supporting her case has demonstrated to [P]etitioner that she will be unable to prove
that she is entitled to compensation in the Vaccine Program.” Id. at 1. She continued, “[i]n these
circumstances, to proceed further would be unreasonable and would waste the resources of the
Court, the [R]espondent, and the Vaccine Program.” Id. Respondent had no objection to
Petitioner’s motion. Id. at 2.



1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other information
that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted Decision. If, upon review, the I agree that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act” or “Act”).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
           Case 1:17-vv-01584-UNJ Document 49 Filed 01/19/21 Page 2 of 2




        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). Petitioner did not allege that she suffered a Table injury. See Pet. at 1–2.
Further, the record contains neither persuasive evidence that Petitioner suffered from GBS nor
persuasive evidence that the flu vaccine caused her alleged injury.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records and purported expert reports, see ECF Nos.
40–41, are insufficient to prove Petitioner’s claim. Therefore, this case must be dismissed for
insufficient proof. The Clerk shall enter judgment accordingly.3

         IT IS SO ORDERED.
                                                                s/Herbrina D. Sanders
                                                                Herbrina D. Sanders
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice renouncing
the right to seek review.

                                                          2
